        Case 3:15-cv-01857-SI        Document 183      Filed 01/18/19      Page 1 of 2




Rafey S. Balabanian, ILB #6285687*               Scott F. Kocher, OSB#015088
rbalabanian@edelson.com                          Stephen J. Voorhees, OSB#150595
Eve-Lynn J. Rapp, ILB #6300632*                  FORUM LAW GROUP
erapp@edelson.com                                811 S.W. Naito Parkway, Suite 420
Lily Hough, SBN #315277*                         Portland, Oregon 97204
lhough@edelson.com                               Tel: 503.445.2120
EDELSON PC                                       Fax: 503.445.2120
123 Townsend Street, Suite 100
San Francisco, California 94107                  * Admitted pro hac vice
Tel: 415.212.9300
Fax: 415.373.9435

Simon Franzini, Cal. Bar #287631*
simon@dovel.com
Gregory S. Dovel, Cal. Bar #135387*
greg@dovel.com
Jonas Jacobson, Cal. Bar #269912*
jonas@dovel.com
DOVEL & LUNER LLP
201 Santa Monica Blvd., Suite 600
Santa Monica, California 90401
Tel: (310) 656-7066
Fax: (310) 656-7069


                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

LORI WAKEFIELD, on behalf of                 No. 3:15-cv-01857-BR
themselves and a class of others similarly
situated,                                    DECLARATION OF EVE-LYNN J.
                                             RAPP IN SUPPORT OF
             Plaintiff,                      PLAINTIFF’S OPPOSITION TO
       v.                                    DEFENDANT’S MOTION TO
                                             CONTINUE
VISALUS, INC., a Nevada Corporation,

              Defendant.




                                             1
           Case 3:15-cv-01857-SI       Document 183        Filed 01/18/19     Page 2 of 2




I, Eve-Lynn J. Rapp, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

       1.      I am an attorney admitted to practice law in the State of Illinois, over the age of

18, and fully competent to make this Declaration. This Declaration is based upon my personal

knowledge, except where expressly noted otherwise.

       2.      I am the Hiring Partner at Edelson PC, the law firm that has been retained to

represent the named plaintiff in this matter, Lori Wakefield (“Plaintiff”) and appointed as Class

Counsel.

       3.      I have been actively working on this case since its inception and was actively

working on this matter in September 2018 when a new trial date was set. Since that time, and—

other than vaguely mentioning settlement discussions as a reason for continuing the trial during

the parties’ meet and confer on the underlying motion—up until this afternoon, ViSalus had not

raised the topic of settlement with Plaintiff’s counsel for many months.

       4.      Nor had ViSalus taken any concrete steps in that time to move the parties toward

settlement. It had not not proposed a mediation; had not reached out to request a settlement

meeting; had not requested or provided a settlement offer; and had not reached out to counsel for

Plaintiff to discuss settlement in any way.

       5.      This afternoon, just as Plaintiff’s counsel was finalizing their response to

ViSalus’s motion to continue, a representative of ViSalus called me to discuss, among other

things, settlement.

       I declare under penalty of perjury that the foregoing is true and correct.

Executed on this the 18th day of January, 2019 at San Francisco, California.


                                                 /s/ Eve-Lynn J. Rapp




DECLARATION OF EVE-LYNN J. RAPP                   2
